Citation Nr: 0843353	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep disturbance with 
apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to June 
1986 and from May 1987 to February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In June 2007, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that his sleep apnea was first 
symptomatic in service, that it is a manifestation of an 
undiagnosed illness resulting from Gulf War service, and that 
it is aggravated by his service-connected back disabilities.  
The Board determines that a remand is necessary for 
compliance with the Board's November 2007 remand orders.

The Board observes that the veteran was afforded a VA 
examination in September 2003.  However, although the 
examiner diagnosed the veteran's sleep apnea, among other 
disorders, he did not provide an opinion as to a nexus 
between the veteran's sleep apnea and service.  The veteran's 
service treatment records are negative for complaints or 
diagnoses relevant to a sleep disorder, but a July 1997 Naval 
Hospital record shows that the veteran presented with sinus 
bradycardia.  The veteran has submitted evidence in the form 
of an eMedicine.com entry on sinus bradycardia that states 
that sleep apnea is a possible pathologic cause of increased 
vagal tone and can result in sinus bradycardia.  
Additionally, the veteran has claimed that his sleep apnea is 
a manifestation of an undiagnosed illness resulting from 
service in the Gulf War, and that his service-connected back 
disability aggravates his sleep apnea.  Thus, in November 
2007, the Board determined that a VA examination and opinion 
was necessary to address the question of a nexus between the 
veteran's current sleep disorder and his service, to include 
a possible relationship between his currently diagnosed sleep 
apnea and his documented sinus bradycardia in service, 
whether the veteran's sleep apnea is a manifestation of an 
undiagnosed illness from the Gulf War, and whether the 
veteran's sleep apnea is aggravated by his service-connected 
back disability.

The veteran was afforded a VA examination in December 2007; 
however, the examiner failed to fully address the questions 
set forth in the Board's November 2007 remand.  Specifically, 
the examiner did not provide an opinion as to whether the 
veteran's sleep apnea was related to his military service, to 
include the documented in-service sinus bradycardia and 
whether the sleep apnea is a manifestation of an undiagnosed 
illness from the Gulf War.  No request was made to the 
examiner to provide opinions as to these additional 
questions.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds it necessary to remand this claim to obtain 
compliance with its November 2007 remand orders. 

Accordingly, the case is REMANDED for the following action:

1.	An opinion as to the following 
questions should be requested from the 
December 2007 VA examiner or from 
another qualified examiner if that 
person is not available.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  After a review of the 
record, the examiner should address the 
following question:

Is at least as likely as not (50% 
probability or greater) that the 
veteran's sleep apnea is causally or 
etiologically related to his military 
service?

Specifically, the examiner should 
address any relationship between the 
veteran's sleep disorder and his in-
service diagnosis of sinus bradycardia, 
as well as whether his sleep disorder 
is a manifestation of a Gulf War 
undiagnosed illness.

A rationale for any opinion advanced 
should be provided, and if an opinion 
cannot be reached without resorting to 
mere speculation, the examiner should 
so state and provide a basis for that 
conclusion.

2.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the July 2008 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




